ORDER AND MEMORANDUM
NANGLE, Chief Judge.
IT IS HEREBY ORDERED that defendant American Petrofina Marketing’s motion for new trial or, in the alternative, motion to alter or amend findings and judgment, be and is denied.
IT IS FURTHER ORDERED that plaintiff be and is awarded prejudgment interest from the dates of the credit memoranda totaling $40,407.08 through October 3, 1986.
Defendant’s “newly discovered evidence” does not justify a new trial. Defendant’s evidence is of doubtful materiality and does not create any probability of a different result. With respect to the parties’ dispute over prejudgment interest, the Court notes *707that defendant and plaintiff no doubt each expended significantly more than $246.58 disputing whether the prejudgment interest should be $40,407.08 or $40,160.50. This was certainly a disservice to both clients.